NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ISHKHANOHI ZOHRABIAN, AKA                       No.    16-73810
Eshkhanuhi Zohrabiam; ASATOOR
MERZEKHENIAN, AKA Asatoor                       Agency Nos.       A075-688-901
Mardirosian,                                                      A075-688-902

                Petitioners,                    MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**
                              Pasadena, California

Before: BOGGS,*** BEA, and HURWITZ, Circuit Judges.

      Petitioners Ishkhanohi Zohrabian, a.k.a. Eshkhanuhi Zohrabiam, and Asatoor



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Merzekhenian, a.k.a. Asatoor Mardirosian, allegedly a married couple and natives

and citizens of Iran, arrived in the United States without inspection and in 2000 filed

in California a joint application for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”), claiming that, as they were Armenian

Christians, they feared persecution if returned to Iran. After being charged with

removability as aliens present without admission or parole in violation of 8 U.S.C.

§ 1182(a)(6)(A)(i), Petitioners, who already admitted to the allegations in their

Notices to Appear, filed in Colorado new applications for asylum, withholding of

removal, and relief under CAT.

       In the Colorado applications, Petitioners alleged different facts regarding their

identities and past, such as different names, birth details, dates of entry, family status,

details of their lives in Iran, and of alleged persecution. After an Immigration Judge

(“IJ”) found the applicants not credible, the Board of Immigration Appeals (“BIA”)

remanded their case back to California, where another IJ made an adverse credibility

determination based on Petitioners’ multiple filings and inconsistent testimonies,

including their admission of filing counterfeit documents regarding their identities,

births, and religious affiliations. The evidence filed by the government also

contradicted some of Petitioners’ allegations; for example, Petitioners were shown

to have previously filed U.S. non-immigrant visa applications in Armenia. The IJ

found that Petitioners had knowingly filed frivolous asylum applications and denied


                                            2                                      16-73810
the applications for asylum, withholding of removal, and CAT protection.

      Petitioners then appealed to the BIA the denial of withholding of removal and

CAT protection, but not the finding of filing frivolous asylum applications. The BIA

remanded the proceedings for further fact-finding. On remand, the IJ found that

additional documentation provided by Petitioners carried little evidentiary value to

show their purported ethnicity and religion, while a new birth certificate further

contradicted the one already in the record. The IJ denied relief on October 1, 2015,

finding that Petitioners neither established their identity as Armenian Christians nor

that they would be more likely than not persecuted or tortured upon removal to Iran.

After the BIA affirmed the decision of the Immigration Judge on November 3, 2016,

Petitioners timely filed the present petition for review.

      This court has jurisdiction under 8 U.S.C. § 1252 to review a timely appeal

from a final order of removal. Abdisalan v. Holder, 774 F.3d 517, 523 (9th Cir. 2014)

(en banc). Denials of withholding of removal and CAT relief are reviewed under the

substantial evidence standard. Reyes v. Lynch, 842 F.3d 1125, 1137, 1140 (9th Cir.

2016). “[F]indings of fact are conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). In order to

grant a petition for review, we “must determine ‘that the evidence not only supports

[a contrary] conclusion, but compels it—and also compels the further conclusion’

that the petitioner meets the requisite standard for obtaining relief.” Garcia-Milian


                                           3                                  16-73810
v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (alteration in original) (quoting INS

v. Elias-Zacarias, 502 U.S. 478, 481 n.l (1992)).

      Considering Petitioners’ contradictory statements, supporting documentation,

and multiple, inconsistent applications for asylum, substantial evidence supported

the IJ’s conclusion that Petitioners failed to establish they were Iranian Armenians

of Christian faith and thus would not be subject to persecution upon removal to Iran.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014) (“We . . . will

uphold a denial supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” (internal quotation marks omitted)). Petitioners did

not provide identification documents. The alleged birth certificates of Petitioner

Zohrabian contained contradictory information and unexplained inconsistencies,

such as different dates of baptism and different names of the officiating reverend

and of the godfather. A letter provided by a reverend in California was appropriately

given little weight because it was only two sentences long and provided no

information about the extent of Petitioners’ involvement in the church. The

declaration of an Iranian national in support of Petitioner Zohrabian’s identity did

not provide any information about her faith.

      Substantial evidence also supports the IJ’s determination that Petitioners are

ineligible for CAT protection. The two reports submitted by Petitioners do not




                                         4                                    16-73810
establish that it is more likely than not they will be tortured if removed to Iran, and

the evidence fails to compel a different result. See 8 C.F.R. § 1208.16(c)(2).

      Thus, we DENY THE PETITION FOR REVIEW.




                                          5                                      16-73810